Citation Nr: 1126090	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-38 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a request to reopen a claim of service connection for PTSD claim and which denied service connection for paranoid schizophrenia.  The Veteran timely appealed those issues.

The Veteran initially filed a claim of service connection for PTSD in August 1999.  Such claim was denied in a March 2000 rating decision.  He subsequently filed claims to reopen, which were denied in September 2004 and March 2006 rating decisions.  No notices of disagreement were received within one year of any of those rating decisions and they are considered final.  

The Veteran testified in a Central Office hearing before the undersigned Veterans Law Judge in April 2011 from Washington, D.C.; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board in this decision reopens the Veteran's PTSD claim.  The underlying issue of service connection, for PTSD and also for a psychiatric disorder in general, to include paranoid schizophrenia and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 2006 rating decision denied a request to reopen a claim of service connection for PTSD; the evidence of record at that time did not demonstrate a conclusive diagnosis of PTSD and there was no verified in-service stressor.   

2.  The evidence received since the last final decision in March 2006 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 2006 decision declining to reopen a claim of service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been received, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

As the instant decision reopens the claims of service connection for PTSD, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.  The remaining issues are also the subject of the remand.  Under these circumstances no further discussion of VCAA compliance is required at this time.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

In general, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304 (2010).  

Additionally, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Initially, service connection for PTSD was denied in a March 2000 rating decision.  The basis for the denial was the absence of evidence showing a confirmed diagnosis of PTSD and the lack of any credible evidence to verify the claimed in-service stressor.  

On multiple occasions, the Veteran requested that his claim be reopened.  Such requests were denied in September 2004 and March 2006 rating decisions.  The Veteran was notified of the adverse determinations in letters sent in March 2000, September 2004 and March 2006, respectively.  

No notices of disagreement were received in response to the March 2000 or September 2004 rating decisions within one year of those determinations.  The Veteran again filed to reopen his PTSD in a correspondence dated November 14, 2006.  The Board notes that such correspondence was within one year of the March 2006 rating decision.  However, that correspondence specifically stated that he "wish[ed] to reapply for a disability for PTSD."  The correspondence does not reference any finding in the March 2006 rating decision, nor does it express any disagreement with any adverse rating decision.  Thus, the Board concludes that such is not a notice of disagreement as to the March 2006 rating decision.  See 38 C.F.R. § 20.201 (2010) ("A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result with constitute a Notice of Disagreement.") (emphasis added).

Since no notice of disagreement was received within one year of the March 2006 decision, it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Again, the Veteran's claim of entitlement to service connection for PTSD has been  denied due to the absence of evidence showing a confirmed diagnosis of PTSD and the lack of any credible evidence to verify the claimed in-service stressor.  Thus, the evidence received since March 2006 should directly relate to one or both of these factors.  The Board finds that such new and material evidence has been received in this case as to the issues in question.

Prior to the March 2006 rating decision, the evidence of record demonstrated that the Veteran had been diagnosed with PTSD, as well as other psychiatric disorders in 1999, related to childhood experiences and "consequences of core beliefs developed as a child, [such as being] responsible for the behaviors of others in an unrealistic way," as well related to a recent car accident in 2005.  The evidence also included the Veteran's contentions that his PTSD resulted from his duty assignment of working with terminally-ill children during service.  He additionally argued that some of his psychiatric symptomatology was the result of a fire aboard the USS Lexington during service.

Since the March 2006 rating decision, the Board has received VA treatment records dated in 1977 which demonstrate psychiatric inpatient hospitalization for a schizophrenic reaction with depression and paranoia.  Additionally, in his testimony from his April 2011 hearing, the Veteran stated that his psychiatric symptomatology began during military service and that he specifically did not report such symptomatology because he feared being hospitalized.  He stated that he left the military and attempted to become a priest, but had to leave the monastery because of continued psychiatric symptomatology which culminated in his subsequent hospitalization in 1977.  The Veteran self-medicated after his discharge from that hospitalization until another breakdown occurred in 1999.  In essence, the Veteran contends that his psychiatric symptomatology began in service and culminated in a hospitalization within two years of discharge from service, and that such symptomatology is specifically related to his witnessing deaths of terminally-ill children under his care.

The Board notes that the evidence regarding to the Veteran's in-service work with terminally-ill children is redundant of that previously of record in March 2006.  However, the recently received evidence showing hospitalization in 1977, as well as the new lay evidence indicating a continuity of symptomatology from service 
relate to unestablished facts necessary to substantiate the claim.  Moreover, such evidence is not duplicative of that previously of record.  Finally, such evidence raises a reasonable possibility of substantiating the Veteran's PTSD claim, and provides further insight into the circumstances surrounding his claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  
In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened, and to that extent only is the appeal granted.


REMAND

The Veteran has testified during his April 2011 hearing that his symptomatology began during service when he witnessed multiple deaths of terminally-ill children while working on the pediatric ward of a naval hospital.  In this regard, his Form DD 214 reflects that he served at a naval hospital and that his military occupational specialty was a hospital corpsman.  Thus, his contentions as to his 
in-service duty assignment are consistent with the types and circumstances of his service.  38 U.S.C.A. § 1154(a).  Accordingly, his description of such events is accepted.  Nevertheless, additional development is required, as discussed below.

The evidence of record demonstrates that the Veteran may have applied for and potentially may be in receipt of benefits from the Social Security Administration (SSA) or some substantially similar state agency.  Such records may potentially be relevant to the Veteran's claim on appeal and such should be obtained and associated with the claims file on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir., Jan. 4, 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

The Board further notes that the Veteran's VA hospitalization records from 1977 appear to reveal additional treatment at a private facility prior to his transfer to the VA hospital.  No attempt to obtain any private treatment records from that hospital has been made.  Also, ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Furthermore, the Veteran has not received a VA examination since filing to reopen his claim in March 2006.  He has asserted that his symptomatology began in service and submitted evidence that he was hospitalized in June 1977 after a suicide attempt and then admitted for another hospitalization in September 1977, at which time he was diagnosed with a schizophrenic reaction with depression and paranoia.  He has additionally testified at his April 2011 hearing that his witnessing the deaths of terminally-ill children during service led to the onset of his symptomatology.  Other evidence of record demonstrates that the Veteran's psychiatric symptomatology is due to childhood problems and exacerbated by subsequent life experiences; the Veteran disputes any childhood problems and noted that he passed a psychiatric test in order to become a corpsman during basic training, which demonstrated that when he entered and shortly after entrance into service he was psychiatrically normal.  In light of all this evidence, the Board finds that a VA examination is necessary in this case and should be afforded the Veteran on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Martinsburg VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 2007 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder since discharge from service, to include the private hospital he was treated at in 1977 prior to transfer to the VA facility.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

4.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

5.  Following the completion of the above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether the Veteran's psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include paranoid schizophrenia.  Also, the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125. 

For any diagnosed psychiatric disorder-including PTSD and paranoid schizophrenia-the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that psychiatric disorder is related to his military service, to include his claimed exposure to a fire aboard the USS Lexington and witnessing the deaths of terminally-ill children while assigned to the pediatric ward of a naval hospital.  

The examiner should additionally discuss whether the Veteran's psychiatric disorder is the result of childhood problems as noted in the 1999 treatment notes.  The examiner is directed to note that the Veteran's 1972 enlistment examination explicitly found that the Veteran was psychiatrically normal on entrance.  Given this, if the examiner finds that such is related to childhood problems (and therefore was a pre-existing condition) the examiner must clearly document clear and unmistakable evidence in the claims file that leading to such a conclusion.

If such psychiatric disorder is found to pre-exist entrance into service, the examiner should state whether such psychiatric disorder was aggravated beyond the normal progression of that disease by service, to include the fire or witnessing the death of terminally-ill children.  In so rendering an opinion, the examiner should state the baseline of symptomatology and quantify, if possible, the extent of aggravation by service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include paranoid schizophrenia and PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


